Terminal Disclaimer
The terminal disclaimer filed on 2/23/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11145933 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior arts either alone or in combination does not anticipate or render obvious the claim as a whole.  The closest prior arts are Page (US 20150221914), and CN 07199806 as cited on the record.  Page is relied on to disclose an energy storage module with an extinguisher sheet, a top plate coupled to a top portion of the cover member, and a top cover as shown below: 

    PNG
    media_image1.png
    590
    810
    media_image1.png
    Greyscale

The extinguisher sheet is made of IFR material but it does not configure to emit a fire extinguishing agent at a certain temperature as argued persuasive by the applicant in the Remarks of 2/23/2022.  CN’806 is relied on to disclose heating insulating sheet adhered to another flame-retardant sheet.  However, CN’806 does not disclose the claimed extinguisher sheet arranged as claimed.  Thus, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723